Title: To James Madison from Elisha Callender, 12 June 1825
From: Callender, Elisha
To: Madison, James


        
          Resped. Friend,
          Boston June 12 1825
        
        Since writing you, which has been many months past, I have been through a World of Fatigue both night & Day: I have the charge of five Ledgers belonging to the Store of J P Bradley Sutlers Row, a man who has accumulated by Industry, united with good Fortune, a very Large Property; beeing up late, at my private writings, & Drawings, both united together, has caused greate Sicnes fatigue. I hope you will conceive this apology, Just, and construe it to neglect or inattention. I should have been much gratified, had I a reply from you, of my last various writings, and am much disappointed—the only Letter I have received from you, was in answer to the one wrote you, on the cultivation of the olive Tree. I will Still have charity for you. It is very possible you might have wrote me, and your Letters have miscarried, altho’ my Silence has had a long Sleep, it has awoke with the Same Esteem, & Friendship for you & Family as before; you will please except a leafe, from the Sensitive Plant, in form of a Fish. It being So appropo to the Oil Business, I have made choice of it, among many other figigures you will See the properties of it, by a Printed descriptio⟨n⟩ which the Same is inveloped in—for a Lady place it lengthways in the hand, and for a Gentleman the rught hand, being contra to a Ladys left. When taken from Each persons hand let it remain one or two momen⟨ts⟩ untill it is relived from the warmth of the hand, or you may put it between the leaves of a Book. I conceive it will afford you, and your acquaintance much amusement. I must acquaint you, of an easy and cheap mode, of obtaining the knowledg⟨e⟩ where you can find a Spring of Water. Dig a hole, the width of your arm, and the length from hand to the Shoulder. Smooth the Earth at the bottom, and insert there in 1 once of Quiksilver, let it remain from twenty four to thirty hours, place over the top of the hole, a Securent from rain, Slate, wood, or any thing else, which may answer the purpose, So that the rain may not mingle with the Quicksilve⟨r.⟩ If there is a Spring of Water, the Quiksilver will disend. If not, it will remain the Same as when placed therein: I am now drawing to a close, permit me in remembrance, which shall dayly occur, with a full tide of most respected friendship and esteem: it is to the exceeptance of you & fami⟨ly⟩ May him

that rules the destiny of Worlds, guard, and keep you all, in Health & happiness, So let be Amen Except me your friend &c &c
        
          E. Callender
        
      